DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a coil arrangement for transmitting high frequency radiation, comprising: a passive, tubular part-body coil and a transmission coil are galvanically decoupled, and wherein the passive, tubular part-body coil and the transmission coil are inductively coupled in combination with the remaining limitations of the claim.
With respect to claim 15, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method comprising:  providing a passive, tubular part-body coil and a transmission coil are galvanically decoupled, and wherein the passive, tubular part-body coil and the transmission coil are inductively coupled in combination with the remaining limitations of the claim.
With respect to claim 33, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a coil arrangement for transmitting high frequency radiation, comprising: a passive, tubular part-body coil and a transmission coil are galvanically decoupled, and wherein the passive, tubular part-
With respect to claims 2-8, 10-14, 16-26, 28-32 and 34-35, the claims have been found allowable over the prior art of record due to its dependency to claim 1 above.  
Note: The prior art discloses RF coil array that can be either inductively coupled or galvanically decoupled to avoid inductive coupling but fail to combine a RF coil components that uses both inductively coupled between two and galvanically decoupled. The arrangement as disclosed above is not obvious since it simplifies the structure in a way that the whole body antenna is not necessary and; allowing the gradient coils to be located closer to the patient making the imaging device smaller between other advantages.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866